REVISED June 10, 2009

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                         FILED
                                                                         June 8, 2009
                                       No. 08-60589
                                                                  Charles R. Fulbruge III
                                                                          Clerk
RU LIAN

                                                  Petitioner
v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 038 254


Before REAVLEY, WIENER, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       After briefing was complete in this matter, the Supreme Court decided
Negusie v. Holder, 129 S. Ct. 1159 (2009). The Court remanded to the Board of
Immigration Appeals the issue of whether there is a duress defense to the
“persecutor bar” to asylum. Because Ru Lian’s right to consideration for asylum
may be impacted by Negusie, we GRANT the petition for review, VACATE the
BIA’s decision, and REMAND. The BIA should reconsider Ru Lian’s claims in


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-60589

light of its eventual decision in Negusie and make such further disposition of the
case as that determination requires.




                                        2